Title: From Thomas Jefferson to William Hamilton, 1 March 1808
From: Jefferson, Thomas
To: Hamilton, William


                  
                     Dear Sir 
                     
                     Washington Mar. 1. 08.
                  
                  I recieved in due time your friendly letter of Feb. 5. and was much gratified by the opportunity it gave me of being useful to you even on that small scale. I was retarded in the execution of your request by the necessity of riding myself to the only careful gardener on whom I have found I could rely, & who lives 3. miles out of town. it was several days before I could find leisure enough for such a ride. he has this day brought me a box, in which are packed the plants stated in the inclosed paper from him, that is to say 12. plants of what he calls the Winter berry (Prinus verticillatus) which he does not doubt to be the plant designated in your letter as the Winter haw. in fact the swamps in this neighborhood are now red with this berry. Dr. Ott however concieved another plant to be that you meant, and delivered the gardener some berries of it, which I now inclose you. should these berries be of the plant you meant, on your signifying it to me it may still be in time to procure and forward it to you. apprehending myself that neither of these plants might be the one you wished, but a real haw, now full of beautiful scarlet berries, and which I have never seen but in this neighborhood, I directed mr Maine (the gardener I mentioned) to put half a hundred of them into the box. even should they not be what you had in view still you should know this plant, which is peculiar at least to America & is a real Treasure. as a thorn for hedges nothing has ever been seen comparable to it. certainly no thorn in England which I have ever seen makes a hedge any more to be compared to this than a log hut to a wall of freestone. if you will plant these 6. I. apart you will be a judge of their superiority soon. he has put into the box 8. plants of the tree hazle you desired, taken from the very spot from which Dr. Ott had formerly got them for Doct. Muhlenberg. you will find a nut from them in the top of the box. these were all the small plants which he could get with any roots. to these I have added 9. plants of the Aspen from Monticello which I formerly mentioned & promised to you. it is a very sensible variety from any other I have ever seen in this country, superior in the straitness & paper whiteness of the body; & the leaf is longer in it’s stem, consequently more tremulous, and it is smooth (not downy) on it’s under side. this box goes in the stage of this evening under the immediate care of mr Soderstrom’s servant.
                  I am very thankful to you for thinking of me in the destination of some of your fine collection. within one year from this time I shall be retired to occupations of my own choice, among which the farm & garden will be conspicuous parts. my green house is only a piazza adjoining my study, because I mean it for nothing more than some oranges, Mimosa Farnesiane & a very few things of that kind. I remember to have been much taken with a plant in your green house, extremely odoriferous, and not large, perhaps 12. or 16. I. high if I recollect rightly. you said you would furnish me a plant or two of it when I should signify that I was ready for them. perhaps you may remember it from this circumstance, tho’ I have forgot the name. this I would ask for the next spring if we can find out what it was, and some seeds of the Mimosa Farnesiena or Nilotica. the Mimosa Julibrisin or silk tree you were so kind as to send me is now safe here, about 15. I. high. I shall carry it carefully to Monticello. I will not trouble you for the paper Mulberry mr Maine having supplied me with 12. or 15. which are now growing at Monticello. your collection is really a noble one, & in making & attending to it you have deserved well of your country. when I become a man of leisure I may be troublesome to you. perhaps curiosity or health may lead you into the neighborhood of Monticello some day, where I should be very happy to recieve you & be instructed by you how to overcome some of it’s difficulties. I salute you with great friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               